IN THE SUPREME COURT OF IOWA
                                    No. 15–2150

                             Filed January 20, 2017


STATE OF IOWA,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR SCOTT COUNTY,

      Defendant.



      Certiorari     to   the   Iowa    District   Court     for   Scott   County,

Cheryl Traum, Judge.



      The State seeks certiorari review of the denial of an order requiring

restitution of law enforcement response costs following the defendant’s

conviction for operating while intoxicated. WRIT ANNULLED.



      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant

Attorney     General,     Michael   Walton,   County       Attorney,   and   Noah

Poppelreiter, Assistant County Attorney, for plaintiff.



      Andrea D. Mason of Lane & Waterman LLP, Davenport, for

defendant.
                                     2

PER CURIAM.

      The State seeks review of the district court’s denial of “emergency

response” restitution pursuant to Iowa Code section 321J.2(13)(b) in an

operating while intoxicated (OWI) case. The same legal issue is presented

in State v. District Court, ___ N.W.2d ___ (Iowa 2016), decided today. Our

holding in that case is dispositive on the facts presented in this case.

Accordingly, we affirm the decision of the district court denying

restitution and annul the writ.

      I. Background Facts and Proceedings.

      According to the minutes of testimony, Officer Richard Niesen of

the Davenport Police Department was on routine patrol in the morning

hours of March 30, 2015. Officer Niesen saw a beige Buick Century with

a nonfunctioning license plate light make a left turn and cut across

several lanes of traffic without establishing itself in any of the lanes.

Officer Niesen pulled over the Buick due to these traffic violations.

      Upon identifying the driver of the vehicle as Matthew Harter,

Officer Niesen immediately noticed Harter had bloodshot and watery

eyes, slurred speech, and the odor of an alcoholic beverage on his breath.

Officer Niesen also observed an open can of alcohol in the vehicle and

noticed the smell of burnt marijuana coming from the vehicle. Officer

Niesen asked Harter to step out of the vehicle, at which time Niesen

noticed that Harter had difficulty standing.        Because there was a

passenger in the vehicle, Officer Niesen requested backup.       Two other

Davenport police officers, Officer Gregory Lalla and Corporal Jacob Pries,

arrived at the scene to assist Officer Niesen.

      Harter was transported to the Scott County Jail, where he

performed several field sobriety tests. Harter then refused a preliminary

breath test and Officer Niesen read the implied consent advisory to him.
                                      3

After Harter was given an opportunity to make two phone calls, he

refused to provide a breath or urine sample.

      Harter later pled guilty to OWI, first offense, in violation of Iowa

Code section 321J.2(2)(a) (2015). Before Harter’s sentencing, the State

requested that Harter pay “victim restitution” to the City of Davenport.

The   State   also   submitted   a   form   entitled    “emergency   response

restitution” on behalf of the Davenport Police Department pursuant to

Iowa Code section 321J.2(13)(b). The form requested restitution for the

cost of Officers Niesen and Lalla’s time, as well as costs for the time the

officers’ squad cars were used in connection with the traffic stop, arrest,

and processing of Harter.        Harter resisted the State’s request and

disputed that Officers Niesen and Lalla’s response was an “emergency

response” within the meaning of the statute.           The court scheduled a

separate hearing on the State’s request for restitution.

      At the restitution hearing, Officer Niesen testified that he pulled

over Harter’s vehicle at approximately 12:21 a.m. because of the

improper lane change and the burnt-out license plate light.            Niesen

further testified that there had been no accident, reported injuries, or a

911 call made before he stopped Harter. Officer Niesen explained that he

placed Harter under arrest at approximately 1:17 a.m. and spent another

hour completing various paperwork related to the incident.             Niesen

clarified that the restitution request covered two hours of his own time,

an hour of Officer Lalla’s time, and an hour of Corporal Pries’s time, all

at an hourly rate of $61.30.     The request also covered the cost of the

officers’ squad cars during the same hours, at an hourly rate of $18.00.

All told, the State requested $317 related to the OWI traffic stop and

arrest.
                                     4

      In a written ruling, the district court denied the State’s claim for

restitution. The court characterized the present case as only involving

“services provided by a police department in investigating and effecting

the routine arrest and processing of a person” for OWI.          The court

therefore concluded,

      [T]he Iowa Legislature did not intend the routine arrest and
      processing of a Defendant to be subject to an emergency
      response restitution claim. If the legislature wanted to
      include nonemergency routine traffic stop activity, it would
      have said the cost of any response and not add the limiting
      language of “emergency.”       The legislature purposefully
      defined “emergency response” broadly to capture the often
      unique responses fire, medical, and law enforcement must
      have to these incidents. Not every emergency involves an
      accident, although that is typically the case. . . . The
      broadness of the Iowa definition was merely a way to include
      those unique, case specific responses that happen even
      when there is no accident as a result of the violation. It is
      over reaching to include the routine traffic stop,
      investigation, and processing in the definition of “emergency
      response.”

      The State filed a petition for writ of certiorari with this court. See

Iowa R. App. P. 6.107(1). We granted the petition.
      II. Scope and Standard of Review.

      “We review rulings on questions of statutory interpretation for

correction of errors at law.”   State v. Olutunde, 878 N.W.2d 264, 266

(Iowa 2016) (quoting In re R.D., 876 N.W.2d 786, 791 (Iowa 2016)). We

also review restitution orders for correction of errors at law.    State v.

Hagen, 840 N.W.2d 140, 144 (Iowa 2013).        “In reviewing a restitution

order ‘we determine whether the court’s findings lack substantial

evidentiary support, or whether the court has not properly applied the

law.’ ” Id. (quoting State v. Bonstetter, 637 N.W.2d 161, 165 (Iowa 2001)).
                                     5

      III. Disposition.

      For the reasons set forth in today’s State v. District Court decision,

Iowa Code section 321J.2(13)(b) does not authorize recovery of the costs

of the routine law enforcement activities involved in this case. See ___

N.W.2d ___. Officer Niesen stopped Harter based on an improper lane

change and because the vehicle’s license plate light was burnt out.

There was no accident, there were no actual or potential injuries, and no

one made a 911 call. Hence, there was no emergency response by Officer

Niesen within the meaning of the statute, and this is not the type of case

for which public agency restitution is authorized. Accordingly, we annul

the writ.

      WRIT ANNULLED.

      All justices concur except Waterman, J., who takes no part.

      This opinion shall not be published.